HATHAWAY, Judge
(dissenting).
The architect prepared two sets of working drawings. After the first set was complete and approved by the School District and published for bid, the lowest bona fide bid, $658,547.00, was rejected.
The architect was then instructed to revise the plans in a direction to economize the project. He complied by calling for revision under the extra compensation section of the contract. The revised working drawings- were approved by the School District, published for bid and the project proceeded through construction.
The dispute between the parties concerning the architect’s fee was finally resolved in favor of the architect after he filed a lawsuit and obtained a judgment for $11,-284.18 based upon the following computation.
First set of working drawings, specifications and details
4% of $658,547.00 $26,345.88
Extra work (as compromised) 3,599.31
Supervision of construction 2% of $500,915.00 10.018.30
$39,963.49
Less partial payments 28.679.31
$11,284.18
The majority has granted the School District’s wish that the architect not be compensated for the extra services required to prepare the first set of working drawings. Those drawings were approved, submitted to bid and then abandoned. They were then revised and as revised, accepted by the District.
“Where the architect prepared plans and specifications for a building pursuant to an unconditional order or direction of the owner, he is entitled to recover for Lis services whether or not the plans are used if they substantially comply with the employer’s instruction.” 6 C.J.S. Architects § 14a.
The contract provides:
“If the architect is caused extra drafting or other expense due to changes ordered by the Owner, * * * he shall be equitably paid for such extra expense and the services involved.
* * * * * *
“If any work designed or specified by the Architect is abandoned or suspended, in whole or in part, the Architect is to be paid for the service rendered on account of it.” Contract, para. C2, Exhibit 1
Compensation for the unused working drawings should be computed at 4% of the *528lowest, bona fide bid based on those drawings, as the trial court did. The contract contemplates payment for extra services and payment for the first set of approved working drawings whether used or not. The cost limitation in the contract does not restrict compensation for extra services.
The judgment should be affirmed.